IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ALABAMA INSURANCE GUARANTY        :     No. 122 MAP 2014
ASSOCIATION,                      :
                                  :     Appeal from the Order of the
                 Objector         :     Commonwealth Court dated September
                                  :     12, 2014 at No. 6 REL 2012
                                  :
            v.                    :
                                  :
                                  :
RELIANCE INSURANCE COMPANY IN :
LIQUIDATION (ANCILLARY MATTER     :
TO IN RE: RELIANCE INSURANCE      :
COMPANY IN LIQUIDATION, NO. 1 REL :
2001)                             :
                                  :
                                  :
APPEAL OF: ALABAMA INSURANCE      :
GUARANTY ASSOCIATION,             :
                                  :
                 Objector         :


                                   ORDER


PER CURIAM                                      DECIDED: August 17, 2015
     AND NOW, this 17th day of August, 2015, the Order of the Commonwealth Court

is AFFIRMED.